DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER' S AMENDMENT
2. 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner's amendment was given in a telephone interview with Robert Plotkin on September 21, 2021.

Please amend the applicant as follows:

4.	Claims 18-20 have been amended.

Claim 18, (Currently Amended) The system of claim 17, wherein (E) comprises: receiving second input representing a second request to store the second software application on the first device; determining that the first software application is stored on the first device; and in response to determining that the first software 

Claim 19, (Currently Amended) The system of claim 17, wherein (E) comprises: receiving second input representing a second request to store the second software application on the first device; determining that the first software application is stored on the first device; and in response to determining that the first software application is stored on the first device: 26Attorney Docket No. JJR.1001 removing the first software application from the first device; and after removing the first software application from the first device, storing the second software application on the first device.  

Claim 20, (Currently Amended) The system of claim 11, wherein the method further comprises: (E) at the first device, prohibiting a second software application from executing on the first device unless and until the first software application is removed from the first device.

Allowable Subject Matter
5.         The following is an examiner's statement of reasons for allowance:
6.	  With respect to claims 1 and 11, prior arts of record (see as listed below) fail to anticipate or render obvious, alone or in combination, the features method performed by a computer, the computer comprising at least one computer processor and at least one non-transitory computer-readable medium containing computer program instructions which, when executed by the at least one computer processor, perform the method, the 

Conclusion
7.	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
Palli et al (US 2019/0199720) teaches the first device ID and the second device ID based on the comparison, determine all of the device identifiers of the computing device 102, i.e. the first device identifier 104 and the second device identifier 106 (See paragraphs [0019-0020]).
Kudelski (US 2020/0036797) teaches the application is launched when the second device D2 receives the instruction from the first device D1. Once the communication between the first and the second device is established (See paragraph [0025]).
Ebert (US 2006/0064488) teaches electronic software distribution method and system using a digital rights management method based on hardware identification (See paragraphs [0013-0014]).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL T VU/
Primary Examiner, Art Unit 2641